PUBLISHED
                                            Filed June 1, 2004

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHARLESTON AREA MEDICAL CENTER,         
INCORPORATED,
                Plaintiff-Appellee,
                and
ST. PAUL FIRE & MARINE
INSURANCE COMPANY,
                Intervenor/Plaintiff,
                 v.
PARKE-DAVIS, a division of Warner
Lambert; PFIZER, INCORPORATED, its         No. 02-2264
successor by merger,
             Defendants-Appellants,
                and
DANNY A. RADER, MD; TERRI MILES,
RN; JOHN/JANE DOE, MD; JANE DOE,
R.N.; JOHN/JANE DOE, Pharmacist;
JOHN/JANE DOE, Pharmacy
Technician; JOHN DOE,
Agency/Corporation,
            Third Party Defendants.
                                        
2        CHARLESTON AREA MEDICAL CENTER v. PARKE-DAVIS



CHARLESTON AREA MEDICAL CENTER,         
INCORPORATED,
               Plaintiff-Appellant,
                 and
ST. PAUL FIRE & MARINE
INSURANCE COMPANY,
                Intervenor/Plaintiff,
                 v.
PARKE-DAVIS, a division of Warner
Lambert; PFIZER, INCORPORATED, its              No. 02-2303
successor by merger,
              Defendants-Appellees,


DANNY A. RADER, MD; TERRI MILES,
RN; JOHN/JANE DOE, MD; JANE DOE,
R.N.; JOHN/JANE DOE, Pharmacist;
JOHN/JANE DOE, Pharmacy
Technician; JOHN DOE,
Agency/Corporation,
            Third Party Defendants.
                                        

                              ORDER


   On January 8, 2004, we entered our order referring this case to the
Supreme Court of Appeals of West Virginia, and on March 30, 2004,
Parke-Davis, a division of Warner-Lambert, and Pfizer, Inc., defen-
dants in this case, moved that we withdraw or amend our said order
of certification to the Supreme Court of Appeals of West Virginia.

   The reason for the said motion of Parke-Davis and Pfizer is that we
had understood, on account of a statement made in oral argument by
the attorney for Charleston Area Medical Center, that the estate, and
          CHARLESTON AREA MEDICAL CENTER v. PARKE-DAVIS                3
its beneficiaries, of the infant injured in this case while at Charleston
Area Medical Center, had released all joint tortfeasors from liability
on account of the death of the said infant.

   Disagreement has arisen between Charleston Area Medical Center,
Parke-Davis, and Pfizer, as to whether or not Parke-Davis and Pfizer
were released by a Settlement Agreement and Release dated July 15,
1998, which has been exhibited with the said motion of Parke-Davis
and Pfizer, and whether an order of the Circuit Court of Kanawa
County, West Virginia, entered July 15, 1998 upon the petition of the
guardian of the said infant, has so released either Parke-Davis or
Pfizer, or both of them, from all liability on account of the death of
the said infant while at Charleston Area Medical Center on or about
the 17th day of March, 1998.

   We have asked the Supreme Court of Appeals of West Virginia to
defer action on our said order of reference, which that court has gra-
ciously agreed to by its order entered May 18, 2004, in order that we
take the action which follows on account of the premises.

   It is accordingly ADJUDGED and ORDERED that this case shall
be, and it hereby is, remanded to the district court with instructions
that it inquire into and take all necessary action in order to ascertain
which persons, firms or corporations were released from liability on
account of the death of said infant by the order of the Circuit Court
of Kanawa County entered July 15, 1998.

   Upon making such inquiry, the district court will make its findings
in writing and file a copy of its order with this court.

 With the concurrences of Judge WILKINSON and Judge NIE-
MEYER.

                                        /s/ H.E. Widener, Jr.
                                            For the Court